Title: To Alexander Hamilton from John Witherspoon, 26 October 1789
From: Witherspoon, John
To: Hamilton, Alexander


Princeton [New Jersey] Octr 26. 1789
Dear Sir
On Saturday I had the Pleasure of receiving Yours of the 20th. It is very flattering to me that you suppose I can render any Assistance by Advice in the important Duties of your present station. It is true that from the very earliest part of Life It has been a favourite Object with me to attend to the State of Society & the Operation & Influence of political Causes & among the rest Money as a Medium of Commerce & things connected with it. It happened also that about 32 years ago we had several accurate Discussions in Scotland & England respectg the banking Companies on which subject I read much & wrote some but my Knowlege of these Matters is all general & theoretical. It is always my desire if possible to reach the first & radical principles of any thing & when those are well understood you may look through as it were the whole Effects with great Celerity as well as certainty. As to the official Detail of Business in the Management of Treasury Affairs I know as little about it as any Person whatever
However very willing to contribute all the Assistance in my Power to the public service I observe that as I have been unexpectedly chosen a Member of the Assembly of this State which my Friends have pressed me to comply with I shall be at Amboy for a Month or two from this Date & will probably make an Excursion to New York when I will do myself the pleasure of calling upon you & if any th[in]g worth communicating occurs to me shall impart it in Conversation which can be more full & satisfactory than it could be by writing.
In the mean Time as you mention a proper provision for the public Debt: The Evil that has pervaded our whole Affairs in America has been the want of a just sense of the sacredness of public Credit. We have still an Idea meeting us in Conversation & publication that a Discrimination must be made betw[ee]n original Creditors & speculators as they call them. I am free to speak upon this subject because I never was a speculator or Trafficker of any Kind & I never had such faith in the public since the year 1777 as to purchase a Certificate so that I am not possessed of one Security as my own but Discrimination is totally subversive of public Credit. I remember to have said this to some Persons. English pounds, are not depretiated like ours yet they are depretiated. Sailors tickets & Navy Debentures are sometimes as far as from 20 to 25 per Cent Discount. Now if any Minister in Parliament or any Person in the Pay Office should say to one bringing a Number of them Where did you get these. You are a Speculator. You never drew a rigging rope on a ship. You did not pay the full Value of Them & we will not pay you the full Value of them. Such a Thing reported & believed on the Exchange of London would bring the whole National Debt to the Ground in two Hours. Reserving any thing further till Meeting I remain
Dear Sir your most obedt   humble servant

Jno. Witherspoon
Honbe Alexr Hamilton Esqr

